In an eviction proceeding pursuant to RPAPL 713 (5) to recover possession of real property, Rochelle Notov-Lew appeals from so much of an order of the Supreme Court, Nassau County (Schmidt, J.), entered September 5, 1996, as, in effect, granted the petition and directed her to vacate the premises.
Ordered that the order is affirmed insofar as appealed from, with costs.
In a proceeding to recover possession of real property, the petition must “[s]tate the facts upon which the special proceeding is based” (RPAPL 741 [4]). Here, the petition clearly satisfied that requirement (see, e.g., Boll v Shanly, 34 AD2d 875). The appellant’s remaining contentions are without merit. Accordingly, the Supreme Court properly granted the petition. Bracken, J. P., Rosenblatt, Goldstein and Luciano, JJ., concur.